RENDERED: APRIL 16, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

             Commonwealth of Kentucky
                        Court of Appeals

                            NO. 2020-CA-0002-MR


DESHAWN HOWARD                                                   APPELLANT



               APPEAL FROM FAYETTE CIRCUIT COURT
v.            HONORABLE ERNESTO M. SCORSONE, JUDGE
                      ACTION NO. 19-CR-00225



COMMONWEALTH OF KENTUCKY                                           APPELLEE



                                  OPINION
                                 AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, MAZE, AND MCNEILL, JUDGES

MAZE, JUDGE: Appellant, Deshawn Howard, appeals the Fayette Circuit Court’s

order denying his motion to suppress evidence. For the following reasons, we

affirm.
                                 BACKGROUND

             On November 3, 2018, Officer Quinn Chandler of the Lexington

Police Department, received an anonymous tip. The anonymous informant advised

that a person named “D” sold cocaine and methamphetamine out of a house on

Winterberry Drive in Lexington, Kentucky. Officer Chandler coordinated

surveillance efforts on that location. Also, using a police database, he learned that

Deshawn Howard lived in the home being surveilled. Officer Chandler concluded

that Deshawn Howard was likely “D.” Ultimately, undercover police officers

could not find any evidence of drug trafficking while surveilling the residence.

             However, on December 17, 2018, while working his regular patrol

shift around 11:30 p.m., Officer Chandler recognized a white Jeep, which he had

seen Deshawn Howard drive. Officer Chandler also saw a subject matching the

description of Deshawn Howard leave a Speedway store and enter the vehicle.

Officer Chandler followed the vehicle to 2308 Rocky Point Court and parked down

the block to avoid being seen. Another Lexington police officer, Sergeant

Thurman, was assisting. Sgt. Thurman saw a white Chevrolet pull up to the

residence at 2308 Rocky Point Court, enter, exit the home within five minutes, and

then drive away. Another assisting officer followed the white Chevrolet and pulled

it over for failing to use a turn signal. Three people were in the white Chevrolet.

A narcotics canine was called and alerted the officer of possible narcotics in the


                                         -2-
vehicle. After searching, officers found cocaine. The vehicle occupants told

officers they purchased the cocaine at 2308 Rocky Point Court from an individual

named Termite, but another person named “D” also sold drugs in the residence.

              Officers then saw the white Jeep leave the residence at 2308 Rocky

Point Court with a white Buick. Officers conducted a Terry1 stop of the two

vehicles. Deshawn Howard operated the white Jeep. During the stop, a narcotics

canine positively alerted officers to possible drugs. After conducting a search,

officers found a handgun, a plastic bag containing sixteen grams of cocaine, and a

large amount of cash in the white Jeep. Officers arrested Deshawn Howard, and he

was indicted.

              Before trial, Howard’s counsel moved to suppress the evidence

uncovered at the Terry stop. After an evidentiary hearing, the trial court denied

Howard’s motion, finding a reasonable, articulable suspicion existed for the stop.

Consequently, Howard entered a conditional guilty plea to the charges of

trafficking in a controlled substance in the first degree, being a convicted felon in

possession of a handgun, and being a persistent felony offender in the second

degree. The trial court sentenced Howard in accordance to the plea agreement on

December 20, 2019. This appeal followed.



1
 Referencing Terry v. Ohio, 392 U.S. 1 (1968), which allows officers to conduct a search if they
possess a reasonable suspicion of criminal activity.

                                              -3-
                            STANDARD OF REVIEW

             When reviewing a trial court’s order to suppress evidence, we use a

two-pronged standard of review. First, “we review the trial court’s factual findings

for clear error, and deem conclusive the trial court’s factual findings if supported

by substantial evidence.” Williams v. Commonwealth, 364 S.W.3d 65, 68 (Ky.

2011). “Inherent in our review is the reality that police officers may draw

inferences of illegal activity from facts that may appear innocent to a lay person.

Accordingly, we must give due deference to the trial court in assessing the

credibility of the officers and the reasonableness of their inferences.” Fletcher v.

Commonwealth, 182 S.W.3d 556, 558 (Ky. App. 2005). Second, we review “[t]he

trial court’s application of the law to the facts” de novo. Williams, 364 S.W.3d at

68. Therefore, we use the clearly erroneous standard of review when analyzing the

trial court’s factual findings but perform a de novo review of the court’s

application of the law to the facts.

                                       ANALYSIS

             “A police officer may constitutionally conduct a brief, investigatory

stop when the officer has a reasonable, articulable suspicion that criminal activity

is afoot.” Bauder v. Commonwealth, 299 S.W.3d 588, 590-91 (Ky. 2009) (citing

Terry v. Ohio, 392 U.S. 1, 30 (1968)). A reasonable suspicion is more than an

“unparticularized suspicion or ‘hunch.’” Id. at 591 (quoting Terry, 392 U.S. at


                                          -4-
27)). “Reasonable suspicion, while requiring less of a showing than probable

cause, requires at least a minimal level of objective justification for making the

stop.” Id. (citing United States v. Sokolow, 490 U.S. 1, 7 (1989)). “Accordingly,

the stop of an automobile and the resulting detention of the driver are

unreasonable, under the Fourth Amendment, absent a reasonable, articulable

suspicion that the driver is unlicensed, or that the automobile is not registered, or

that either the vehicle or an occupant is otherwise subject to seizure for violation of

the law.” Id. (citing Delaware v. Prouse, 440 U.S. 648, 663 (1979)). The Court

“must consider the totality of the circumstances in determining whether a police

officer had a particularized and objective basis for suspecting that a person stopped

may be involved in criminal activity.” Id. (citing United States v. Cortez, 449 U.S.

411, 417-18 (1981)).

             Here, Howard argues the trial court erred by denying his motion to

suppress because the police lacked a reasonable suspicion to stop and search his

vehicle under the totality of the circumstances. Specifically, Howard claims the

officer’s suspicion was based on information from an anonymous informant whose

veracity, reputation, and basis of knowledge cannot be readily assessed. Also,

Howard claims the record does not state how the police deduced he was “D.”

Further, Howard argues the police followed him to a home that was not his

residence and made a traffic stop of individuals who admitted they bought drugs


                                          -5-
from Termite, not “D.” Thus, under the totality of the circumstances, Howard

argues the police did not have reasonable suspicion to stop and search his vehicle.

             In his brief, Howard relies on two cases dealing with anonymous tips

to argue that the police did not have a reasonable suspicion to justify the stop and

seizure of him. In the first case, Alabama v. White, 496 U.S. 325 (1990), the police

received an anonymous tip that a woman would leave an apartment carrying drugs

to go to a designated motel. The police went to the apartment and followed the

woman heading toward the motel. The police stopped the vehicle and performed a

search, which revealed drugs. The Supreme Court held that the tip alone would

not be enough to create reasonable suspicion, yet the totality of the circumstances

provided enough to mend the gap in the officer’s reasonable suspicion. Id. at 329.

In the second case, Florida v. J.L., 529 U.S. 266 (2000), the police received an

anonymous tip that a black male wearing a plaid shirt and standing with two other

males at a bus stop was carrying a gun. The police arrived and performed a frisk,

which revealed a gun. The Supreme Court held that search was unlawful because

the tip lacked a sufficient indicia of reliability upon which to base reasonable

suspicion. Id. at 274.

             While these two cases are informative for dealing with anonymous

tips, in Howard’s case, the police did not rely on the anonymous tip alone. Instead,

Officer Chandler testified that the police conducted an investigation and performed


                                         -6-
surveillance based on information received from the anonymous informant. When

Officer Chandler and the other officers stopped the white Jeep to determine if it

contained, or Howard had in his possession, illegal drugs, they had an objectively

reasonable and articulable suspicion that the individual in the Jeep was “D” and

had been involved in the trafficking of illegal drugs. Based on information from

the anonymous informant, Officer Chandler conducted an investigation and

surveillance, which identified Howard, the white Jeep he used, and his known

address. The totality of the circumstances from the night of the stop and search,

including the statements from the individuals in the white Chevrolet who identified

Howard as trafficking in illegal drugs, demonstrated a reasonable suspicion of

criminal activity.

             The trial court had substantial evidence to support its findings.

Accordingly, we hold that the traffic stop and subsequent search and seizure were

constitutional because the totality of the circumstances alluded to a reasonable

suspicion of illegal activity.

                                  CONCLUSION

             For the above reasons, we affirm the circuit court’s order.

             ALL CONCUR.




                                         -7-
BRIEF FOR APPELLANT:    BRIEF FOR APPELLEE:

Bradley Clark           Daniel Cameron
Lexington, Kentucky     Attorney General of Kentucky

                        Thomas A. Van De Rostyne
                        Assistant Attorney General
                        Frankfort, Kentucky




                       -8-